Citation Nr: 1703356	
Decision Date: 02/06/17    Archive Date: 02/15/17

DOCKET NO.  11-14 866	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to a rating in excess of 10 percent for left knee internal derangement. 


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate for Veterans Affairs


ATTORNEY FOR THE BOARD

S. Hurley, Associate Counsel


INTRODUCTION

The Veteran had active military service from June 1964 to July 1965.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office in San Juan, Puerto Rico, which denied entitlement to a rating in excess of 10 percent for left knee internal derangement.  

In a subsequent September 2010 rating decision, the RO confirmed and continued the 10 percent rating for left knee internal derangement.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board finds that additional evidentiary development is required prior to adjudicating the claim of an increased rating for left knee internal derangement.  

The Veteran was afforded VA examinations in June 2010 and October 2012.  While range of motion testing results were provided, there is no indication that both active and passive range of motion testing was conducted or that the testing was performed under weight-bearing and non weight-bearing conditions.  See 38 C.F.R. § 4.59 (2016); Correia v. McDonald, 28 Vet. App. 158 (2016).  Therefore, the examination is insufficient to determine the Veteran's left knee claim.  On remand, an additional examination must be provided.  

Accordingly, the case is REMANDED for the following actions:

1. Schedule the Veteran for a VA examination to determine the nature and severity of his left knee disability.  The claims file, including this remand, should be reviewed by the examiner to become familiar with the Veteran's pertinent medical history and such review should be noted in the examination report.  

Complete range of motion testing should be accomplished and the examiner should note the point at which there is pain on motion, if any.  Specifically, active and passive range of motion testing as well as weight-bearing and non-weight-bearing testing must be conducted, and if possible, with the range of the opposite undamaged joint (right knee).  If possible, the examiner should indicate how far back (i.e., one year, two years, etc.) these results would apply.  

The examiner should also note any additional loss of function with repetition due to factors such as pain, weakness, fatigability, and pain on movement.  The extent of additional limitation should be expressed in degrees.  

If flare-ups are reported, the examiner must express an opinion on whether the flare-ups are associated with additional functional loss.  If so, he or she should estimate the degree of lost motion during such flare-ups.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.  

The presence of ankylosis must be noted.  The examiner must also indicate the presence or absence of lateral instability and/or recurrent subluxation in the Veteran's left knee, if any.  If instability is present, the examiner must specifically state whether such instability is slight, moderate, or severe.  If instability is not found, the examiner should so state.  Further, the examiner must indicate whether there is cartilage, semilunar, dislocated, with frequent episodes of locking, pain, and effusion of the joint or partial removal of the semilunar cartilage.  


2.  Thereafter, readjudicate this issue on appeal.  If the determination remains unfavorable to the Veteran, he and his representative should be furnished a supplemental statement of the case which addresses all relevant evidence.  The Veteran and his representative should be afforded the applicable time period in which to respond.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




